         Case 5:20-cv-00438-FB Document 142 Filed 04/16/21 Page 1 of 20




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DIVISION OF TEXAS
                                SAN ANTONIO DIVISION

 TEXAS DEMOCRATIC PARTY,
 GILBERTO HINOJOSA, Chair of the Texas
 Democratic Party, JOSEPH DANIEL
 CASCINO, SHANDA MARIE SANSING,
 and BRENDA LI GARCIA,
                  Plaintiffs,
       and
                                                    Case No.   5:20-cv-00438    .
 LEAGUE OF UNITED LATIN AMERICAN
 CITIZENS, and TEXAS LEAGUE OF
 UNITED LATIN AMERICAN CITIZENS,
                 Plaintiff-Intervenors,

 v.

 RUTH HUGHS, Texas Secretary of State,
 DANA DEBEAUVOIR, Travis County
 Clerk, JACQUELYN F. CALLANEN, Bexar
 County Elections Administrator,
                 Defendants.


  AMENDED COMPLAINT OF PLAINTIFF-INTERVENORS LEAGUE OF UNITED
    LATIN AMERICAN CITIZENS AND TEXAS LEAGUE OF UNITED LATIN
                       AMERICAN CITIZENS


       Plaintiff-Intervenors League of United Latin American Citizens (“LULAC”) and Texas

League of United Latin American Citizens (“Texas LULAC”), (together, “LULAC Plaintiffs”), by

and through their undersigned attorneys, allege as follows:

                                       INTRODUCTION

       1.      This case involves an illegal and unconstitutional attempt to prevent Texans from

voting, in particular, minority and younger voters. Defendants have improperly sought to restrict

access to absentee ballots, including in the midst of a pandemic, using an unduly narrow vote-by-

mail policy to restrict access to vote-by-mail to predominantly non-Hispanic white voters, and to



                                                1
             Case 5:20-cv-00438-FB Document 142 Filed 04/16/21 Page 2 of 20




force voters to choose between jeopardizing their health by voting in person or not voting at all.

This practice unduly burdens the right to vote, and that burden falls disproportionately on minority

voters. Defendants have made absentee ballots freely available to anyone age 65 or older, thus

discriminating against younger voters. Because Defendants’ actions violate the First, Fourteenth,

and Twenty-Sixth Amendments of the United States Constitution and Section 2 of the Voting

Rights Act, the LULAC Plaintiffs ask the Court to enjoin Defendants’ illegal and unconstitutional

activity, and ensure that all Texans are able to safely, equally, and meaningfully access the right

to vote.

        2.       The State of Texas confirmed its first case of the novel coronavirus, COVID-19 in

March of 2020. Since then, the deadly disease has spread to virtually every Texas community,

transmitting itself through close contact with affected individuals, including many who displayed

no symptoms of being sick. In response, the State and its local governments, echoing the federal

government response, advised Texans to limit in-person contact and social interaction, and began

implementing and encouraging other social distancing measures in order to slow the spread of the

disease. 1

        3.       But even with such social distancing guidelines in place, at least 37,860 Texans had

been diagnosed with COVID-19, and at least 1,088 had died by the time this suit was originally

filed. 2 The numbers continue to increase daily, particularly with the “re-opening” of the State, such

that to date 2,434,200 Texans have been confirmed to have contracted COVID-19, with 2,770 new




1
  KXAN Staff, In Texas, Gov. Abbott Issues Statewide Mandates In Response to COVID-19,
KXAN, Mar. 19, 2020, https://www.kxan.com/news/coronavirus/live-gov-abbott-to-hold-press-
conference-on-states-current-efforts-against-covid-19/.
2
  Texas Case Counts COVID-19 (Coronavirus Disease 2019), TEXAS DEP’T OF HEALTH AND
HUMAN SERVICES, https://txdshs.maps.arcgis.com/apps/opsdashboard/index.html#/ed483ecd70
2b4298ab01e8b9cafc8b83 (last updated April 15, 2021).


                                                  2
          Case 5:20-cv-00438-FB Document 142 Filed 04/16/21 Page 3 of 20




cases diagnosed today. Since the beginning of the pandemic, approximately 48,245 Texans have

died as a result of contracting COVID-19.

        4.      For minority communities, particularly the Latino community, the impact of the

disease has been especially devastating. A disproportionate share of Texas Latinos have contracted

and died from COVID-19 as compared to their white counterparts. As just one example, as of May

2020 in Travis County, Latino individuals constituted roughly 33 percent of the population but

represented approximately 51 percent of all COVID-19 related hospitalizations. To date, although

Latino individuals constitute roughly 39.7% of Texas overall, they represent 46.4% of COVID

fatalities in Texas.

        5.      Furthermore, Black and Hispanic Texans face substantial disparities in access to

the vaccine as compared to their white counterparts. Nearly 41% of vaccine recipients in Texas

are white, while just 21% are Hispanic Texans. 3

        6.      Against this backdrop, Texas was one of only four states that failed to provide broad

access to vote-by-mail during the pandemic conditions of 2020. Despite the overwhelming

response of election officials in other states to ease access to safe and socially distanced methods

of voting, Texas refused to broaden access to vote-by-mail and retained its absentee voting rules,

which discriminate based on age and disproportionately benefit non-Hispanic white voters.

        7.      As a result, many Texas voters were forced to choose between voting in person—

thereby risking exposure to COVID-19 through contact with voting equipment, election personnel,

other voters, and observers—or not at all. This will continue to be the case for many Texans—




3
 Melissa Martinez and Sami Sparbar, As Texas expands COVID-19 vaccination eligibility, racial
disparities persist among Black, Hispanic residents, TEXAS TRIBUNE, Mar. 19, 2021,
https://www.texastribune.org/2021/03/19/texas-vaccine-race-disparities/


                                                   3
         Case 5:20-cv-00438-FB Document 142 Filed 04/16/21 Page 4 of 20




including the disproportionate share of non-vaccinated Texans—until the pandemic conditions

end.

       8.        Defendants’ restrictive vote-by-mail policy violates the Constitution.

       9.        The Constitution does not permit Defendants to force Texans to choose between

their health and their exercise of the fundamental right to vote. But for most Texas citizens,

including most of Texas’s Latino citizens, that is precisely what Defendants have done.

       10.       Rather than permit all Texas citizens to vote by mail, Texas only permits select

groups—including all individuals over the age of 65—to vote by mail. Even under non-pandemic

circumstances, Texas’s vote-by-mail restrictions unconstitutionally restrict the right to vote

according to age, seriously burden the right to vote of many voters under 65, and disparately impact

Latino voters.

       11.       Defendants’ unreasonable restrictions on who may vote by mail impose an undue

burden on the LULAC Plaintiffs’ members’ voting and free speech rights in violation of the First,

Fourteenth, and Twenty-Sixth Amendments to the United States Constitution. Moreover, because

the negative effects of the overly-restrictive criteria are disproportionately felt by Texas’s minority

communities, they also violate Section 2 of the Voting Rights Act (“VRA”).

       12.       Absent relief from this Court, Defendants’ restrictive vote-by-mail policy will

continue to prohibit vote-by-mail for a majority of Texans and a majority of Latinos.

       13.       Defendants’ strict outlier vote-by-mail policy—which by design benefits older non-

Hispanic white voters—is part of an unfortunate and ongoing pattern and practice in Texas’s

election laws. The Texas state legislature is currently considering bills that would further restrict

Texas Latino citizens’ ability to vote by mail. In his 2021 State of the State address, Governor

Abbott announced that he was designating “election integrity” as an emergency item for the 2021




                                                  4
         Case 5:20-cv-00438-FB Document 142 Filed 04/16/21 Page 5 of 20




legislative session, encouraging legislators to pass new election bills as swiftly as possible. These

proposed bills, which include provisions that would erect additional barriers to Texas’s vote-by-

mail process, will continue the Lone Star State’s longstanding history of discrimination against

Latino voters. Governor Abbott recently spoke out in support of the legislature's proposed

restrictions on mail-in ballots. Governor Abbott’s statements and the state legislature’s current

deliberations suggest that Defendants are keen on stopping Latino and other younger,

overwhelmingly minority voters from exercising their right to vote.

       14.     Defendants’ restrictive mail-in voting policy violates LULAC Plaintiffs’ members’

right to vote. LULAC Plaintiffs respectfully request this Court declare Defendants’ restrictive

mail-in voting policy unconstitutional, declare that all Texas voters are entitled to vote by mail,

enjoin Defendants and all those acting in concert with them from preventing voters from casting

their ballots by mail-in ballot in future elections, and from blocking any necessary steps to facilitate

mail-in voting, and require Defendant Secretary Hughs to issue guidance to local election officials

in compliance with this Court’s order.

                                                  PARTIES

       15.     Plaintiff League of United Latin American Citizens (“LULAC”) is the oldest and

largest national Latino civil rights organization in the United States. LULAC is a non-profit

membership organization with a presence in most of the fifty states, including Texas. It was

founded with the mission of protecting the civil rights of Latinos, including voting rights. LULAC

participates in civic engagement activity, such as voter registration, voter education, and voter

turnout efforts, throughout the United States.




                                                   5
         Case 5:20-cv-00438-FB Document 142 Filed 04/16/21 Page 6 of 20




       16.     LULAC has been recognized and accepted as an organizational plaintiff protecting

Latino rights in federal courts across the country, including the United States Supreme Court and

the U.S. District Court for the Western District of Texas.

       17.     Plaintiff Texas LULAC is the Texas chapter of the League of United Latin

American Citizens. Plaintiff Texas LULAC was founded in Texas in 1929. Texas LULAC has

over 20,000 members in Texas. Texas LULAC’s members include registered voters who desire to

vote in upcoming Texas elections and seek to do so by mail-in ballot.

       18.     Texas LULAC regularly engages in voter registration, voter education, and other

activities and programs designed to increase voter turnout among its members and their

communities. These efforts are key to LULAC’s mission of increasing civic participation of its

members. Texas LULAC commits time, personnel, and resources to these efforts throughout

Texas. Throughout the pandemic, Texas LULAC has had to divert resources away from existing

priorities towards educating the Latino community about Defendants’ restrictive vote-by-mail

policy and helping its members and Latinos generally determine if they are able to vote by mail

under that policy. Moreover, Texas LULAC’s ability to assist its members and Latinos throughout

the state to request and cast mail-in ballots is significantly hampered by Defendants’ restrictive

vote-by-mail policy limiting access to mail-in ballots to a select few segments of Texas’s voting

population.

       19.     Absent federal court intervention, many of Texas LULAC’s members will be

unable to request and cast mail-in ballots. In an uncertain electoral environment where in-person

voting will be either unavailable or unsafe, mail-in ballots are the only option for many Texas

LULAC members and other Latinos throughout the state to exercise the franchise without

jeopardizing their own health or the health of their families. Even absent any pandemic conditions,




                                                 6
         Case 5:20-cv-00438-FB Document 142 Filed 04/16/21 Page 7 of 20




many Texas LULAC members are unduly burdened by their inability to cast their votes by mail

while their older, and predominately white, peers can do so freely.

        20.     Defendant Ruth Hughs is the Texas Secretary of State, and pursuant to Tex.

Election Code § 31.001, is the chief election officer of the state. She is sued in her official capacity.

        21.     Defendant Dana DeBeauvoir is the Travis County Clerk and Election

Administrator. She is sued in her official capacity.

        22.     Defendant Jacquelyn F. Callanen is the Bexar County Elections Administrator. She

is sued in her official capacity.

                                      JURISDICTION AND VENUE

        23.     This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331, 1343,

1357; 42 U.S.C. § 1983; and 52 U.S.C. § 10301.

        24.     LULAC Plaintiffs’ action for declaratory and injunctive relief is authorized by 28

U.S.C. §§ 2201 and 2202 and Rules 57 and 65 of the Federal Rules of Civil Procedure.

        25.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because Defendants’

official places of business are within the District, Defendants reside in the District, and all

Defendants reside in Texas.

        26.     The Court has personal jurisdiction over Defendant Secretary of State Hughs. All

are residents of the State of Texas and officials for the State of Texas, with official places of

business within this District.

        27.     This Court has personal jurisdiction over Defendants DeBeauvoir and Callanen.

Both are residents of Texas and are county officials in Travis and Bexar Counties, respectively,

with official places of business within this District.




                                                   7
          Case 5:20-cv-00438-FB Document 142 Filed 04/16/21 Page 8 of 20




                                      FACTUAL ALLEGATIONS

               Background on the Effects of the COVID-19 Pandemic in Texas

         28.   The virus that causes COVID-19 is highly contagious and spreads through a variety

of means, including respiratory droplets and direct contact between individuals. The disease can

be spread by symptomatic and asymptomatic carriers, and once contracted, can have a range of

effects on the diagnosed individual, from passing without any symptoms at all, to flu-like

symptoms, to a severe immune system response that can cause fluid to build in the person’s lungs

and lead to death. The disease poses a severe risk to all individuals, and youth or relative health do

not guarantee immunity to or recovery from this disease, which can be brutal even for those who

survive. It is particularly dangerous for those who are elderly, or regardless of age, are

immunocompromised, or have other underlying conditions like chronic lung disease, diabetes,

obesity, or moderate to severe asthma. 4

         29.   COVID-19 spread widely and quickly throughout the world, and has not spared the

United States or Texas. On March 13, 2020, outbreak of the pandemic disease caused then-

President Trump to declare a national state of emergency, and Governor Abbott to declare a state

of disaster in Texas. Both declarations remain in place to this day, and although vaccination rates

continue to rise, there is no discernible end to the public health crisis caused by COVID-19 in

sight.

         30.   COVID-19 has had a particularly devastating impact on the Texas Latino

community, which represents a disproportionate share of COVID-19-related hospitalizations and




4
  Ctrs. For Disease Control and Prevention, People Who Are at Higher Risk for Severe Illness,
https://ww.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html.
(last updated Mar. 15, 2021).


                                                  8
            Case 5:20-cv-00438-FB Document 142 Filed 04/16/21 Page 9 of 20




deaths. In fact, while Latinos constitute roughly 39.7% of Texas overall, they represent 46.4% of

COVID-19 fatalities but only 21% of vaccine recipients in Texas.

          31.   Critically, these official statistics may be underestimating rates of infection among

the Latino community due to fear of reporting cases because of a lack of health insurance and fear

of exposure to immigration authorities.

                                     Absentee Voting in Texas

          32.   In light of the evident health risks posed by COVID-19, as well as the consensus

that social distancing is the most effective method of preventing exposure, the disease has had a

significant effect on election administration, in Texas and nationwide. In-person polling

locations—at which voters must wait in crowded lines, and interact with other voters, poll workers,

observers, and voting equipment—are particularly susceptible as hotspots for contagion, and put

at risk the health of any voter who casts their ballot in person.

          33.   Texas was one of only four states that declined to expand vote-by-mail during the

2020 election. At the same time, the Secretary declined to require people to wear masks at polling

places and otherwise failed to take reasonable steps to ensure that in-person voting was conducted

safely.

      34.       Instead, as the pandemic set in, Texas took steps to ensure its election rules would

primarily benefit white non-Hispanic voters while burdening Latino and other minority voters in

Texas, including by expanding access to voting methods primarily used by white voters, while

enforcing prohibitions designed to prevent election administrators in large counties with

substantial Black and Latino populations from enacting common sense election administration

practices to ensure voters in those counties were not forced to choose between their health and the

right to vote. For example, the Secretary enforced Governor Abbott’s proclamation prohibiting




                                                  9
         Case 5:20-cv-00438-FB Document 142 Filed 04/16/21 Page 10 of 20




counties from opening more than one ballot drop-off location, regardless of geographic or

population size, which was announced mere weeks before the election, and after multiple such

locations had been opened and utilized by voters to cast their ballots.

       35.      These practices had a disparate impact on Latino voters in Texas. And the Texas

state legislature is currently considering bills that would further restrict Texas Latino citizens’

ability to vote by mail. At the same time, these proposed bills include provisions that would enable

targeted voter intimidation of Latinos by allowing bystanders to record voters receiving assistance,

including language assistance. Thus, these bills would both making in person voting and vote-by-

mail less accessible for Latino voters. These bills will continue the Lone Star State’s longstanding

history of discrimination against Latino voters.

       36.      Defendants policy permits only four categories of persons to vote safely by mail:

individuals who (1) will be away from their county on Election Day and during early voting; (2)

are sick or disabled; (3) are 65 years of age or older on Election Day; or (4) are confined in jail,

but eligible to vote. Tex. Code §§ 82.001; 82.002; 82.003; 82.004. Unless Texas voters satisfy one

of these enumerated excuses (“Eligibility Criteria”), they must vote in person in the upcoming

elections, or not at all.

       37.      Defendants’ extreme approach to enforcing the Eligibility Criteria has required and

will continue to require many Texas voters to risk their health and safety in order to exercise their

fundamental right to vote. Defendants cannot guarantee that no Texan will contract COVID-19 as

a result of in-person voting. Nor can Defendants guarantee that no Texan will contract COVID-19

as a result of their family member voting in person. Defendants further cannot guarantee that no

Texan will be hospitalized or die as a result of contracting COVID-19 at an in-person polling

location. And, for any Texan that does contract COVID-19 at a polling location, Defendants do




                                                   10
        Case 5:20-cv-00438-FB Document 142 Filed 04/16/21 Page 11 of 20




not guarantee that they will cover the cost of any necessary medical care. As a result, for a voter

that contracts COVID-19 in an effort to exercise their right to vote, the consequences could be

devastating.

       38.     The consequences of voting in person will not be equally shared among Texas’s

demographic populations. Most Texas voters that are eligible to vote by mail are white. Indeed,

some estimates suggest that nearly two out of every three voters older than 65—i.e., most of the

absentee-eligible population in Texas—are white. 5 And, of course, given the Eligibility Criteria,

the vast majority of absentee voters are over 65. This means that the younger and minority voters,

including many of LULAC Plaintiffs’ members, are disproportionately harmed by Defendants’

enforcement of the Eligibility Criteria. Nearly a third of Texas’s Latino voters are between the

ages of 18–29. 6

       39.     Indeed, 22% of non-Hispanic white voters in Texas are older than age 65, and thus

may vote by mail, while only 11.4% of Latino voters. And while non-Hispanic white voters are

52.2 percent of the total potential voter population, they represent 67.5 percent of the potential

voter population over 65. By contrast, Latino voters make up 29.3 percent of the total potential

voter population, but only 19.0 percent of the potential voter population over 65. 7

       40.     For Latino voters, the consequences of having to vote in person are particularly

stark. For example, a higher prevalence of multigenerational households in the Texas Latino




5
  Alexa Ura & Ryan Murphy, Why Is Texas Voter Turnout So Low? Demographics Play a Big
Role, TEXAS TRIBUNE, Feb. 23, 2018, https://www.texastribune.org/2018/02/23/texas-voter-
turnout-electorate-explainer/.
6
  Stephanie Presch, The Growing Latino Vote In Texas: Battleground of the Future, UNIDOS US,
2016, https://www.unidosus.org/issues/voting/articles/latino-vote-texas.
7
  Chris Warshaw, Allowing Only Older Americans to
Vote by Mail Leads to Severe Racial Disparities, ELECTION LAW BLOG, July 1, 2020,
https://electionlawblog.org/?p=112733


                                                11
         Case 5:20-cv-00438-FB Document 142 Filed 04/16/21 Page 12 of 20




community means that younger Latino voters who contract COVID-19 at the polls risk bringing

the disease home to their vulnerable elderly family members. In addition, a higher prevalence of

chronic conditions like hypertension and diabetes in the Latino community could lead to

complications and increased risk of death from COVID-19 for Latino voters who contract COVID-

19 at the polls—and for the family members they risk exposing to the disease thereafter. 8 And,

given the disproportionately high rate of Texas Latinos lacking health insurance—27% of Latinos

compared to 12% of non-Hispanic whites 9—the economic costs resulting from the contracting

COVID-19 at a polling site could also be ruinous for Latino voters and their families, even if they

survive the disease itself.

        41.     For Texas’s Latino voters, the choice between voting in person while risking

exposure to a deadly disease, and not voting at all, is not just an inconvenient one. It imposes an

undue burden on voters’ exercise of their fundamental right to vote.

        42.     Even absent pandemic conditions, Texas’s vote-by-mail policy sets up a starkly

racially disparate system of access to the right to vote. Even prior to the pandemic, vote-by-mail

has been increasingly the method of chosen voting by Americans. Yet, in Texas, whether you can

utilize this method depends on your age and, given the skewed age demographics by race in Texas,

non-Hispanic white Texans have far greater access to this option.

        43.     Mail voting is a crucial option for low-income voters that juggle demanding and

less predictable work and childcare schedules that make in-person voting more difficult. It is

likewise an important method for students. Once again, these voters in Texas are



8
          Ctrs.         For            Disease          Control           and           Prevention,
https://www.cdc.gov/diabetes/pdfs/data/statistics/national-diabetes-statistics-report.pdf.
9
  Matthew Buttgens, et al., The Uninsured In Texas: Statewide and Local Area Views, URBAN
INSTITUTE,                                        Dec.                                       2018,
https://www.urban.org/sites/default/files/publication/99498/uninsured_in_texas_2.pdf.


                                                12
         Case 5:20-cv-00438-FB Document 142 Filed 04/16/21 Page 13 of 20




disproportionately voters of color. Yet, unlike several other states (among the minority that retain

eligibility criteria for mail voting at all), Texas lacks eligibility criteria that would enable voters

whose working hours overlap with polling hours or students who attend school outside the county

to vote by mail.

       44.     Texas has an established mail-in ballot system. That system is already open to all

voters over the age of 65. Texas does not have any substantial interest in depriving its younger and

minority voters of the ability to vote by mail, during this health crisis or otherwise, when it extends

that option liberally to older voters; nor does any interest in the integrity of the election require

such a deprivation.

                                          CAUSES OF ACTION

                                                Count 1
                             Race and Language Minority Discrimination,
                                  Section 2 of the Voting Rights Act
                                          52 U.S.C. § 10301

       45.     Plaintiff-Intervenors reallege and incorporate by reference the allegations in the

   preceding paragraphs as though fully set forth herein.

       46.     Texas’s Latino voters are particularly susceptible to contracting and dying from

   COVID-19. Latino voters’ increased susceptibility to the dangers of COVID-19 is directly tied

   to social and historical conditions stemming from discrimination.

       47.     As a result of their unique vulnerability to COVID-19 and as a result of their

   disproportionate exclusion from the age-based eligibility criteria, Texas Latinos will be

   disproportionately disenfranchised by Defendants’ actions requiring them to either risk

   infection by voting in person or not vote at all unless they meet Defendants’ narrowly defined

   Eligibility Criteria.




                                                  13
     Case 5:20-cv-00438-FB Document 142 Filed 04/16/21 Page 14 of 20




   48.     Even absent pandemic conditions, Texas’s restrictions on vote-by-mail access

deprive Texas Latinos of an equal opportunity to participate in elections as their non-Hispanic

white peers. The Eligibility Criteria ensure that non-Hispanic white voters will

disproportionately benefit from blanket access to vote-by-mail compared to Latino voters. At

the same time, Latino voters face socio-economic circumstances—the result of longstanding

discrimination—that make their lack of access to vote-by-mail more burdensome. Thus, the

Eligibility Criteria guarantee laxer rules for voting for non-Hispanic white voters who face

fewer other barriers to voting while restricting voting access for Latino voters who already face

steep barriers to the ballot box.

   49.     Texas’s restrictions on mail-in ballots violate Section 2 of the Voting Rights Act,

52 U.S.C. § 10301, because they result in the denial of the right to vote on account of race and

language minority status, insofar as, under the totality of the circumstances, LULAC Plaintiffs

and minority voters are denied an equal opportunity to participate effectively in the political

process.

   50.     Texas’s restrictions on mail-in ballots violate Section 2 because they deny and

abridge the right to vote on account of race and language minority status.

                                             Count 2
                             Violation of Fundamental Right to Vote
                               First and Fourteenth Amendments
                                         42 U.S.C. § 1983

   51.     Plaintiff-Intervenors reallege and incorporate by reference the allegations in the

preceding paragraphs as though fully set forth herein.

   52.     LULAC Plaintiffs’ members and other Latinos in Texas have a fundamental right

to vote under the First and Fourteenth Amendments to the United States Constitution. Where

the operation of an election law is alleged to cause a deprivation of such a fundamental right,



                                             14
     Case 5:20-cv-00438-FB Document 142 Filed 04/16/21 Page 15 of 20




the court “must weigh the character and magnitude of the asserted injury to the rights protected

by the First and Fourteenth Amendments that the plaintiff seeks to vindicate against the precise

interest put forward by the State as justifications for the burden imposed by its rule, taking into

consideration the extent to which those interests make it necessary to burden the plaintiff’s

rights.” See Burdick v. Takushi, 504 U.S. 428, 434 (1992) (quoting Anderson v. Celebrezze,

460 U.S. 780, 789 (1983)). In assessing right to vote claims, courts consider both the severity

of the injury and whether the restriction at issue is discriminatory in application.

   53.     Texas already guarantees some of its citizens the right to vote by mail in any

election. Texas’s Eligibility Criteria ensure that Texas voters’ have sharply different options

for voting depending on their age, resulting in sharp racial disparities as well. For many voters,

including those who work during ordinary polling hours, lack of access to vote by mail severely

burdens their ability to cast a ballot. In the context of an ongoing global pandemic, these

burdens were exponentially magnified. Defendants’ failure to extend the right to vote by mail

to all citizens, unconstitutionally denies or abridges the fundamental right to vote of Texas’s

absentee ineligible voters, including many of LULAC Plaintiffs’ members, in violation of the

First and Fourteenth Amendments to the Constitution.

   54.     Making LULAC Plaintiffs and their members, including those who are at increased

risk of complications from COVID-19 and those whose schedules make in-person voting

untenable or burdensome, choose between voting in person—thereby risking their health,

safety, or abdicating other responsibilities—or not voting at all because they do not meet the

State’s Eligibility Criteria for mail-in voting, violates LULAC Plaintiffs’ right to vote under

the First and Fourteenth Amendments to the Constitution.




                                              15
    Case 5:20-cv-00438-FB Document 142 Filed 04/16/21 Page 16 of 20




   55.     There is no state interest in favor of enforcing Texas’s prohibition against mail-in

voting without excuse that justifies the burden placed on LULAC Plaintiffs’ constitutional

right to vote. Defendants may not deprive LULAC Plaintiffs of their fundamental right to

vote—secured to them by the First and Fourteenth Amendments to the United States

Constitution—by enforcing their unduly restrictive vote-by-mail policy.

                                        Count 3
   Denial of the Fundamental Right to Vote in Violation of the Equal Protection Clause
         of the Fourteenth Amendment to the United States Constitution
                                    42 U.S.C. § 1983

   56.     Plaintiff-Intervenors reallege and incorporate by reference the allegations in the

preceding paragraphs as though fully set forth herein.

   57.     The right to vote is protected in more than the initial allocation of the franchise.

Equal protection applies as well to the manner of its exercise. “Having once granted the right

to vote on equal terms, the State may not, by later arbitrary and disparate treatment, value one

person’s vote over that of another.” Bush v. Gore, 531 U.S. 98, 104-05 (2000); see also id. at

106-07 (finding that voting procedures that “vary not only from county to county but indeed

within a single county” are not “sufficient [to] guarantee[] equal treatment”); see, e.g., Harper

v. Va. State Bd. of Elections, 383 U.S. 663, 665 (1966) (“[O]nce the franchise is granted to the

electorate, lines may not be drawn which are inconsistent with the Equal Protection Clause of

the Fourteenth Amendment.”).

   58.     “[P]ermitting absentee voting by some classes of voters and denying the privilege

to other classes of otherwise qualified voters in similar circumstances, without affording a

comparable alternative means to vote, is an arbitrary discrimination violative of the Equal

Protection Clause.” American Party of Texas v. White, 415 U.S. 767, 795 (1974). This is so

even when such voters are not absolutely prohibited from exercising the franchise absent the



                                             16
    Case 5:20-cv-00438-FB Document 142 Filed 04/16/21 Page 17 of 20




right to vote by mail. See id. at 794-95 (holding that Texas could not require minority party

voters to vote-in-person while allowing majority party voters the option to vote in person or

by mail).

   59.      Texas’s Eligibility Criteria for Absentee Voting denies Texas voters equal access

to voting by mail based on their age, and disproportionately privileges older, non-Hispanic

white voters while denying access to vote-by-mail to younger, Latino voters, in violation of

the Equal Protection Clause of the Fourteenth Amendment to the United States Constitution.

                                            Count 4
                                  Age Discrimination in Voting
                                   Twenty-Sixth Amendment
                                        42 U.S.C. § 1983

   60.      Plaintiffs reallege and incorporate by reference the allegations in the preceding

paragraphs as though fully set forth herein.

   61.      Texas’s Eligibility Criteria and Defendants’ restrictive vote-by-mail policy

abridges Texas voters’ right to vote based on age. In the context of the pandemic, it is

particularly untethered from practical realities. A healthy 65-year-old will vote by mail without

difficulty while an immunocompromised 25-year-old cannot even though the latter individual

faces at least equal danger in casting an in-person ballot. But even absent pandemic conditions,

facial discrimination on voting access on the basis of age violates the Twenty-Sixth

Amendment.

   62.      The abridgement of the right to vote based on age is unconstitutional facially and

as applied to LULAC Plaintiffs and its members during these pandemic circumstances.

                                    PRAYER FOR RELIEF

   WHEREFORE, Plaintiff respectfully prays that this Court:




                                               17
         Case 5:20-cv-00438-FB Document 142 Filed 04/16/21 Page 18 of 20




        A.      Declare that Defendants’ enforcement of the narrow vote-by-mail eligibility policy,

facially and as applied in the context of the pandemic, to exclude Texas voters from casting mail-

in ballots unless they meet Defendants’ interpretation of the Eligibility Criteria, is unconstitutional

and violates the First, Fourteenth, and Twenty-Sixth Amendments;

        B.      Declare that Defendants’ enforcement of their narrow vote-by-mail eligibility

policy, facially and as applied in the context of the pandemic, to exclude Texas voters from casting

mail-in ballots unless they meet Defendants’ interpretation of the Eligibility Criteria, violates

Section 2 of the Voting Rights Act;

        C.      Preliminarily and permanently enjoin Defendants, their agents, employees, and any

other persons acting in concert with them, from enforcing the Eligibility Criteria in an

unconstitutional or unlawful manner, including enjoining Defendants from utilizing these

Eligibility Criteria;

        D.      Preliminarily and permanently enjoin Defendants from excluding any eligible voter

from casting a mail-in ballot, whether or not the voter meets the Eligibility Criteria for the duration

of the COVID-19 pandemic;

        E.      Preliminarily and permanently order Defendants to take additional reasonable steps

necessary for facilitating mail-in voting in the context of a pandemic, including broadly publicizing

the relief granted by this Court by all reasonable means, ensuring that county election

administrators abide by the relief granted by this Court, instructing and training election officials

as to the relief granted by this Court;

        F.      Award Plaintiffs their reasonable attorneys’ fees and costs;

        G.      Order such other and further relief as may be just under the circumstances.




                                                  18
       Case 5:20-cv-00438-FB Document 142 Filed 04/16/21 Page 19 of 20




DATED: April 16, 2021                      Respectfully submitted,

                                           /s/ Luis Roberto Vera, Jr.
Danielle M. Lang*                          Luis Roberto Vera, Jr.
Molly E. Danahy*
Jonathan Diaz*                             LULAC National General Counsel
Campaign Legal Center                      Law Offices of Luis Roberto Vera, Jr. &
1101 14th St. NW, Ste. 400                 Associates
Washington, DC 20005                       1325 Riverview Towers
Telephone: (202) 736-2200                  111 Soledad
Facsimile: (202) 736-2222                  San Antonio, TX 78205-2260
dlang@campaignlegal.org                    Telephone: (210) 225-3300
mdanahy@campaignlegal.org                  lrvlaw@sbcglobal.net
jdiaz@campaignlegal.org

*Admitted pro hac vice

                             Counsel for LULAC Plaintiffs




                                         19
        Case 5:20-cv-00438-FB Document 142 Filed 04/16/21 Page 20 of 20




                               CERTIFICATE OF SERVICE

       I certify that, on April 16, 2021, the foregoing Amended Complaint of Plaintiff-Intervenors

was filed via the Court’s ECF/CM system, which will serve a copy on all counsel of record.



                                                    /s/ Luis Roberto Vera, Jr.
                                                    Luis Roberto Vera, Jr.




                                               20
